October 1, 2010 BNY MELLON FUNDS TRUST Supplement to Prospectus dated December 31, 2009 (Class M and Investor shares) Effective October 25, 2010, the following information supersedes and replaces any information contained in the sections of the Prospectus entitled Your Investment  Account Policies and Services  Purchases and redemptions through Individual Accounts - Purchasing shares - Wire and Your Investment  Account Policies and Services  Purchases and redemptions through Individual Accounts - Purchasing shares - Electronic Check: Electronic Check or Wire. To purchase shares in a regular or IRA account, please call 1-800-645-6561 (outside the U.S. 516-794-5452) for more information. October 1, 2010 BNY MELLON FUNDS TRUST Supplement to Statement of Additional information dated December 31, 2009, As Revised April 30, 2010 Effective October 25, 2010, the following information supersedes and replaces any information contained in the last sentence of the tenth paragraph of the section of the Statement of Additional Information entitled How To Buy Shares  General.: For a subsequent investment by wire or electronic check, please call 1-800-645-6561 (outside the U.S. 516-794-5452) for more information. October 1, 2010 BNY MELLON FUNDS TRUST -BNY Mellon Focused Equity Opportunities Fund -BNY Mellon Small/Mid Cap Fund Supplement to Statement of Additional information Dated September 30, 2009 Effective October 25, 2010, the following information supersedes and replaces any information contained in the last sentence of the eighth paragraph of the section of the Statement of Additional Information entitled How To Buy Shares  General.: For a subsequent investment by wire or electronic check, please call 1-800-645-6561 (outside the U.S. 516-794-5452) for more information. October 1, 2010 BNY MELLON FUNDS TRUST -BNY Mellon Large Cap Market Opportunities Fund Supplement to Prospectus dated July 31, 2010 The following information supersedes and replaces any information contained in the sections of the Prospectus entitled Shareholder Guide  Account Policies and Services  Purchases and redemptions through Individual Accounts - Purchasing shares - Wire and Shareholder Guide  Account Policies and Services  Purchases and redemptions through Individual Accounts - Purchasing shares - Electronic Check: Electronic Check or Wire. To purchase shares in a regular or IRA account, please call 1-800-645-6561 (outside the U.S. 516-794-5452) for more information. October 1, 2010 BNY MELLON FUNDS TRUST -BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund Supplement to Prospectus dated July 31, 2010 The following information supersedes and replaces any information contained in the sections of the Prospectus entitled Shareholder Guide  Account Policies and Services  Purchases and redemptions through Individual Accounts - Purchasing shares - Wire and Shareholder Guide  Account Policies and Services  Purchases and redemptions through Individual Accounts - Purchasing shares - Electronic Check: Electronic Check or Wire. To purchase shares in a regular or IRA account, please call 1-800-645-6561 (outside the U.S. 516-794-5452) for more information. October 1, 2010 BNY MELLON FUNDS TRUST - BNY Mellon Large Cap Market Opportunities Fund - BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund Supplement to Statement of Additional information dated July 31, 2010 The following information supersedes and replaces any information contained in the last sentence of the eighth paragraph of the section of the Statement of Additional Information entitled How To Buy Shares  General.: For a subsequent investment by wire or electronic check, please call 1-800-645-6561 (outside the U.S. 516-794-5452) for more information.
